 NEW YORK PAPER CUTTERS', ETC., LOCAL UNION 119435(c)Notify the Regional Director for the Sixteenth Region, in writing, within 20days from the receipt of this Decision, what steps the Respondent has taken tocomply therewith.ls161n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "NotifysaidRegional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT question employees concerning their or other employees' mem-bership in or activities on behalf of Local 826, International Union of OperatingEngineers, AFL-CIO, or any other labor organization of our employees, in amanner constituting interference, restraint, or coercion within the meaning ofSection 8(a) (1) of the Act.WE WILL NOT threaten employees with loss of benefits or discharge by reasonof their selecting Local 826, International Union of Operating Engineers, AFL-CIO, or any other labor organization of the employees, as their bargainingrepresentative.WE WILL NOT engage, or attempt to engage, in surveillance of the unionactivities of our employees.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form labororganizations, to join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activitiesWE WILL, upon request, bargain collectively with Local 826, InternationalUnion of Operating Engineers, AFL-CIO, as the representative of the em-ployees in the appropriate unit with respect to rates of pay, wages, hours of work,and other conditions of employment, and, if an understanding is reached, em-body such understanding in a signed agreement.TEXAS COCA-COLA BOTTLING COMPANY,I .Employer.Dated-------------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, TelephoneNo. Edison 5-4211, Extension 2131, if they have any question concerning this noticeor compliance with its provisions.New York Paper Cutters' & Bookbinders'Local Union No. 119,International Brotherhood of Bookbinders,AFL-CIO [Print-ers League Section,Printing Industries of Metropolitan NewYork,Inc., and its Employer-Members]andAutomatic Seal-ing Service,Inc.Case No. 2-CD-265.March 20.1961,pDECISION AND DETERMINATION OF DISPUTEThis is -a proceeding under Section 10(k) of the Act following acharge filed on April 1, 1963, by Automatic Sealing Service, Inc.,herein called Automatic, alleging a violation of Section 8(b)-(4) (D)146 NLRB No. 49. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDby New York Paper Cutters' & Bookbinders' Local Union No. 119,International Brotherhood of Bookbinders, AFL-CIO, herein calledLocal 119.A hearing was held before Hearing Officer William G.McCreary on June 17, 19, 20, 24, and 25 and July 17 at New York,New York. All parties participated in the hearing 1 and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.Thereafter,Automatic and Local 119 filed briefs which the Board has dulyconsidered.The Board has reviewed the rulings of the Hearing Officer made atthe hearing and finds that they are free from prejudicial error. Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the followingfindings :1.Automatic, New York corporation, is an employer engaged incommerce within the meaning of the Act.2.Printers League is an employer association incorporated in NewYork which,inter alia,negotiates and administers collective-bargain-ing agreements with Local 119, on behalf of employer-members whoare engaged in commerce within the meaning of the Act.3.Local 119 is 'a labor organization within the meaning of the Act.A. The nature of the controversy; contentions of the partiesThe dispute concerns the operation of a sealing machine developedby Automatic, owner of the machine, more than 25 years ago. Themachine seals pamphlets, brochures, and other self-mailing material-work of a kind which had been done by hand before development ofthe machine. In the New York City metropolitan area, Automaticsells its sealing services, but not its machine. It maintains a , com-plement of employee-operators who are not organized.Automatic's customers in the New York metropolitan area includebinderies whose employees are represented by Local 119.Until theevents here in issue, Automatic had done business with said binderiesfor many years under two arrangements, as follows : On orders in-volving large "runs" of over 50,000 pamphlets, Automatic sent oneof its machines to the bindery together with one of its own employeesto operate the machine.On such occasions, the bindery provided a"helper" from its own complement whose function it was to gatherup the sealed pamphlets as they come off the machine and to'box them.On smaller "runs" of less than 50,000, the binderies sent the brochurestothe Automatic plant where the work was performed by Automatic'semployees.1 Printers League Section,Printing Industries of Metropolitan New York, Inc., hereincalled Printers League,appeared and participated as party-in-interest in these proceedings. NEW YORIC PAPER CUTTVRS',' ETC., LOCAL TJNION' 119437Beginning in March 1963, Local 119 demanded that changes bemade in these arrangements, as described below.According to thecharges filed, an object, of Local 119's demands was to obtain forjourneymen bookbinders it represented the assignment of work tasksbeing performed by Automatic's employees.Further, according tothe charges, Local 119 sought to enforce its demands by conduct pro-hibited by 8 (b) (4) (i) and (ii) (D) of the Act.Local 119 denies that its demands were for objectives prohibitedby 8(b) (4) (D) and it disclaims using any proscribed pressures to en-force them. It asks, accordingly, t a^ the notice of hearing bequashed.However, if a jurisdictiomi ,dispute cognizable under Sec-tion 10(k) is found to exist, Local 119,4sks that the Board award thework of operating Automatic's sealing machine to journeymen itrepresents.B. Basic factsBegiiuiing in March 1963, during a, period of unemployment amongjourneymen bookbinders represented by Local 119, union membersbegan questioning local officials about the fairness of Automatic's "non-union" employees operating the sealing machine on bindery premiseswhile bindery employees were "losing time" and some were beinglaid off.Hellman, president of Local 119, received the first such callfrom John Claps, the "chairman" at Charlton Bindery.Hellman toldClaps to "go to management and tell them that this machine wouldrequire a journeyman from 119" and that "if he [Claps] had anytrouble with management he was to call" Hellman. Subsequently,Hellman and Local 119's vice president, Grossman, protested to thebinderies that their sealing-work arrangements were in violation ofthe bargaining contract.Among other things, they advised the bind-eries that : (1) the Union objected to any farming out of any sealingwork "which could be done at the bindery premises as this was ameflidd,of circumventing Local 119's contract"; and (2) when Auto-matic brought its machine to the bindery plants, that machine wouldhave to be "covered" or "manned" by a journeyman operator withinLocal 119's contract unit.Hellman also advised an official of Auto-matic of the Union's position.Further, the Union published thefollowing notice in the April issue of a bulletin it circulated monthlyto its members :URGENTATTENTIONALL MEMBERSThe following directive is hereby issued to every member of theUnion :All automatic sealing equipment (machine sealing of self-mailings) comes under the jurisdiction of Local 119's contract. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll such machine work done in any of our shops must be coveredby journeymen of Local Union 119.DIn the event any job is scheduled to be sent out from your plantfor sealing, notify your Union immediately.Every member of the Union will be held responsible for adher-ing to the foregoing mentioned directive in his respective shop.Following circulation of this directive, certain bindery officials ques-tioned Hellman as to what they were expected to do in the matter.For example, one asked what he was to "insist that the journeyman doon the machine."Hellman tol1"him, "We would expect a journeymanto operate the machine," butld`we would have no objection" if Auto-matic's employee "assist[ed] 'bur man in setting the machine."An-other reported to Hellman his understanding that Automatic "wouldobject to anyone touching its machines," and Hellman told him, "Wecertainly had no objection-if our journeyman did not actually runthe machine by himself."On another occasion, on receiving, reportsthat a bindery foreman had a journeyman "stand by and box" on themachine, Hellman described this "standby" arrangement as a "misun-derstanding" of the local's directive and, in his words, "notified ourpeople that they were supposed to run this machine, our journeymen."In April, at a meeting between the Printers League and Local 119,Matthew Kelly, secretary of the Printers League, sought to obtainfrom Hellman a rescission of the above directive and a withdrawal ofthe local's demands on the binderies. In response, Hellman statedthat the sealing work "was the Union's work"; that the Union wouldnot rescind the above-described directive to its members; and that theUnion "had ways to see that the work would not be performed byothers."In addition, two bindery officials, Weintraub of L & M BookbindingCo., and Ginsberg of Practical Bookbinding Co., attributed to Local119 officials certain threats of strike action.According to Weintraub,Grossman told him the Union would "pull the shop" to enforce thedemands described above.And according to Ginsberg, Hellman said,at the above-described meeting of the Printers League, that the unionmen "would not work unless the sealing machines were covered by ajourneyman."Faced with the protests of the Union, most bindery employerscapitulated by arranging to have all the sealing work performed onthe binderies' premises and assigning a journeyman to "cover" andwork with Automatic's operator on the sealing machine.Pendingdisposition of its charges, Automatic, in turn, has cooperated by send-ing its machine to the binderies' premises and by directing its em-ployees to allow a bindery journeyman to help with the operation ofthis machine whenever a demand to that effect was made. NEW YORK PAPER CUTTERS', ETC., LOCAL UNION 119439Our dissenting colleague's position that this case does notinvolve a jurisdictional dispute cognizable under Sections 10(k) and8(b) (4) (D), appears to be rooted in his view of the controversy asone that concerns essentially an attempt by the Respondent to preventthe removal or contracting out of sealing work from the binderiesin order to provide work for Respondent's members under a claim ofcontract entitlement.But this view fails to take account- of the factthat during the 30 years preceding Respondent's protest against re-moving automatic sealing work from the binderies, the work wasperformed by employees other than those covered by Respondent'scontracts with the Printers League.Respondent's protests, begin-ning in March 1962, were accompanied by demands and assertions thatsealing work was the Union's work, that such work done in thebinderies had to be covered by union members, and that union journey-men were "supposed to run the machine." The unmistakably clearpurpose of all this, as the dissent apparently concedes, was to obtainfor union members additional work which they had not performedbefore.It was obvious to all that the Respondent could not get foritsmembers any of the sealing work then being performed by others,even that portion entailed in covering a machine, unless there was areassignment of the work to the union members. In the circumstancesof this case, there is abundant reason to believe that such a reassign-ment of work was the real object of the Respondent's pressures.Respondent's interposition of a claim of contract right can scarcelybecloud this fact.C. Applicability of the statuteAlthough union officials deny engaging in some of the activity at-tributed to them as above described, we are nevertheless satisfied,upon the record as a whole, that there is reasonable cause to believetheUnion engaged in conduct proscribed by Section 8(b) (4) (i)and (ii) of the Act for an object proscribed by subsection (D) thereof,namely, to force the assignment of work to its members which hadbeen performed by employees of Automatic.2We conclude, accordingly, that the dispute over operation of theAutomatic sealing machine is properly before us for determinationunder Section 10 (k) of the Act.ZAs has beenfrequentlynoted, under Section 10(k) proceduresthe Boardis not re-quired tofind that arespondent union hasin fact committed the charged violation of8(b) (4) (1) or (Ii) (D) butmust be satisfiedonly that there is reasonable cause to believethat such a violationhas occurred.See,e.g.,Local535of the Brotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO (BishopricProducts Company),140NLRB 1304,1308;International Brotherhood of ElectricalWorkers, AFL-CIO, and itsLocal639(Bendix Radio Division of Bendur Corporation),138 NLRB 689. 440DECISIONSOF NATIONALLABOR RELATIONS BOARD,D. Merits of the disputeLocal 119 asks that the work be awarded to bookbinders, membersof the craft it represents.It claims that its contract with the Print-ers League, executed in 1960 for a 6-year term, in effect awards thework to such journeymen; that the skills involved are those thatbookbinders have traditionally exercised; and that under the industrypractice in other parts of New York State, such work is customarilyperformed by bookbinders.Local 119 rests its contractual claim on those provisions of its col-lective-bargaining agreement with the Printers League that broadlydescribe the unit coverage and list the various job classifications in-cluded within it.But no mention is made in any such provision of"sealing" work, automatic or otherwise.Local 119 concedes as much,but nevertheless contends, contrary to the position of the employerparties to the contract, that it is possible to interpret its contract ascovering the disputed work.The undisputed fact remains, however,that for approximately 15 years prior to the events giving rise to theseproceedings Local 119 never protested the performance of the disputedsealing work by Automatic's nonunion employees. In the circum-stances, we cannot find that Local 119's claim to the work in disputehas clear and unambiguous support in any contract.'Other factors on which Local 119 relies also fail to establish thesuperiority of its claim on behalf of the bookbinders to the disputedwork over that of employees of Automatic who are now assigned thework.The work is not highly complex, and can be performed by anyrelatively unskilled employee after a short training period; it doesnot require the exercise of special skills of the kind traditionallyexercised by members of the bookbinders' craft.We are also mind-ful of the fact that, outside the New York City metropolitan area,sealing work on Automatic sealers has customarily been assigned tobookbinders.But we do not regard this industry practice elsewhereto be of controlling significance in view of the 31-year custom to thecontrary in the area where this case arises.We also note in this con-York City metropolitan area do not themselves own Automatic's seal-ing machines; 4 the testimony of a number of bindery employees dis-closes that it would be uneconomical for their to purchase the ma-8 Cf.Local 585 of the Brotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO (BishopricProductsCompany),140 NLRB 1304, 1311 ,Local 853, InternationalUnion of Operating Engineers,AFL-CIO, etal.(Schiavone&Sons,Inc., it al.), 13GNLRB 993, 998.4Local 119makes certain arguments going to alleged violationsof the Federalantitrustlaws by Automaticwe do not here concern ourselveswith the validity of those argu-ments or the issues they pose, for such matters are immaterial herein and are outsideour jurisdiction. 441.chine; and Automatic's employees, who have been assigned the- work,have performed it to the satisfaction of those concerned for about30 years.All these circumstances support the continued assignmentof the work to Automatic's employees.On the basis of the entire record, therefore, we shall determine theexisting jurisdictional controversy by awarding to Automatic's em-ployees, rather than to the employees represented by Local 119, thework of operating or running the Automatic sealer machine which isherein in dispute.The present determination is limited to the par-ticular controversy which gave rise to this proceeding.We find, accordingly, that Local 119 is not and has not been en-titled, by means proscribed by Section 8(b) (4) (i) and (ii) (D) ofthe Act, to force or require the assignment of the disputed work to itsmembers or to journeymen bookbinders it represents, rather than tothe employees of Automatic, who are currently unrepresented.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthe case, the Board makes the following Determination of Disputepursuant to Section 10 (k) of the Act:1.Employees employed by Automatic Sealing Company as op-erators of its automaticsealingmachine at the binderies involvedherein are entitled to perform the work in dispute.As a consequence,Local 119, International Brotherhood of Bookbinders, AFL-CIO,is not entitled to force or require the aforesaid companies to assignthe disputed work to its members or to bookbinder employees it rep-resents, by means proscribed by Section 8(b) (4) (i) and (ii) (D) ofthe Act.2.Within 10 days from the date of this Decision and Determin-ation, Local 119 shall notify the Regional Director for the SecondRegion, in writing, whether or not it will refrain from forcing or re-quiring, bymeansproscribed by Section 8(b) (4) (i) and (ii) (D) ofthe Act, the assignment of the work in dispute in a manner incon-sistent with the above determination.MEMBERFANNING,dissenting :I do not believe the dispute in this case is properly cognizable underSections 10 (k) and 8(b) (4) (D).As set forth in the majority opinion, this dispute aroseas a con-sequence of serious unemployment among members of Local 119. InMarch 1963, that Union began receiving calls from its members pro-testing the presence of "non-union" employees performing work onsealing machines in bindery shops under contract to Local 119.Re- 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD-sponding to these protests, the Union for the first time in 30 yearsasserted that the work on these machines was unit work, that it couldnot be performed off the bindery premises, and that such machineswould have to be "covered" by a journeyman member of Local 119.The record indicates that Respondent's demand with respect to thiswork was fully satisfied when the bindery employers assigned one ofitsmembersto assistan employee of Automatic in the operation ofthesemachines.Respondent argues that the issue in this case relates solely to thequestion whether it could lawfully protest the subcontracting of unitwork.Without passing on the merits of Respondent's argument thatthe operation of Automatic's sealing machines was, indeed, unit workand that such work was lawfully sought by Respondent for unit em-ployees, I believe the Respondent has properly framed the essentialnature of this dispute.This is not a case where a union, representinga class, group, or craft of employees, claims for such employees byvirtue of history, tradition, practice, or custom in the industry theright to perform a particular task. Indeed, it appears from the rec-ord that the skills of bookbinders are not necessarily involved in theoperation of these machines.While bookbinders apparently couldbe taught this method of sealing pamphlets, it is clear that in theNew York area only Automatic's employees are fully capable of per-forming this specialized work.The Respondent has made no claimthat such work should be assigned to its members on jurisdictionalgrounds.It has not sought to organize Automatic's employees, norhas it sought to require Automatic to reassign the work on these ma-chines from its own employees to bookbinders, members of Local119.The entire thrust of Respondent's conduct is directed to binderyemployers with which it has contractual agreements. Its purposeis not to secure the reassignment of sealing work, wherever it occurs,butto prevent the removal of such workfrom bindery premises whereit claims the right to employment by virtue of its contract ratherthan union, or group jurisdiction.Even this limited claim has beenameliorated by Respondent's recognition of the fact that its membersare not fully qualified to operate the sealing machines.Thus, atCharlton Bindery, Trade Bindery, and Acme Impression, members ofRespondent were assignedtowork with employees of Automaticinfull satisfaction of Respondent's demands.On the basis of the foregoing I am satisfied that this is not ajurisdictional dispute of the type contemplated by Congress in Sec-tions 10(k) and 8(b) (4) (D) of the Act. The resolution of thisdispute should be accomplished, in my view, by the application ofother provisions of the statute. I, therefore, would quash this noticeof hearing.